Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2015

                                      No. 04-15-00554-CV

                                     Kathleen BARRACO,
                                           Appellant

                                                v.

                  LEVY TOWNHOUSE OWNERS ASSOCIATION, INC.,
                                  Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-19385
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
       On October 29, 2015, Appellant timely filed a motion for rehearing. See TEX. R. APP. P.
49.1. The court requests Appellee to file a response. See id. R. 49.2. If Appellee chooses to file
a response, Appellee must do so within ten days of the date of this order.


       It is so ORDERED on November 10, 2015.

                                                            PER CURIAM


       ATTESTED TO: _________________________________
                    Keith E. Hottle
                    Clerk of Court